DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
	Status of Claims
2. 	Claims 1-4, 6-12, 14-16 are pending wherein claims 1 and 9 are in independent form. 
3.	Claims 1 and 9 have been amended. In view of amendments, rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Duplicate claims warning
5.	Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 
	Claims 2-4, 6-8 and 10-12, 14-16 are also substantially duplicate claims.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-4, 6-12, 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a cell” to determine a sequence number for generating a reference signal. Claim does not define “a cell” and therefore, the claimed cell (“an identity other than a cell identity of a cell”) can be any cell such as a serving cell, a secondary cell or any other cell. As the cell can be considered as any cell, the identity other than a cell identity of a cell has to be an identity different from a cell id/identity. According to the specification, “an identity other than a cell identity of a cell” is a cell ID closest/farthest to the serving cell ID and selected from the cell IDs in the CoMP set (US PG-PUB 2020/0092060, Fig. 5-7, Par 0033, Par 0062-0063, Par 0075-0077). In view of specification, the identity (an identity other than a cell identity of a cell) is a cell identity of a cell (a cell having a cell id closest/farthest to the serving cell ID). Specification also discloses to determine path loss of each cell in the CoMP set and select a cell ID of a cell having the largest path loss (“the identity other than the cell identity”) to derive a sequence group number. Therefore, “an identity other than a cell identity of a cell” is the cell ID of a cell having the largest path loss. Specification discloses to use a cell identity (cell id closest/farthest to the serving cell ID, cell ID of a cell having the largest path loss) to determine the sequence number for generating a reference signal. Therefore, specification does not disclose to use “an identity other than a cell identity of a cell” to determine the sequence number and as a result, the claim fails to comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


		Claim 9 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 10-1214-16 depend upon claim 9 and thereby, are rejected for the reasons discussed above with respect to claim 9.





8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-4, 6-12, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites to use “an identity other than a cell identity of a cell” to determine a sequence number for generating a reference signal. Claim does not define “a cell” and therefore, the claimed cell (“a cell”) can be any cell such as a serving cell, a secondary cell or any other cell. As the cell can be considered as any cell, the identity other than a cell identity has to be an identity different from a cell id/identity. According to the specification, “an identity other than a cell identity an identity other than a cell identity of a cell) is a cell identity (a cell ID closest/farthest to the serving cell ID) but it is different from a serving cell identity. Therefore, the identity (cell ID closest/farthest to the serving cell ID) is a cell identity other than a cell identity of a serving cell. Claim does not define the cell as a serving cell (i.e. an identity other than a cell identity of a serving cell) and therefore, the cell can be a cell having a cell ID closest/farthest to the serving cell ID. When the cell (an identity other than a cell identity of a cell) is a cell having a cell ID closest/farthest to the serving cell ID and that cell ID (cell ID closest/farthest to the serving cell ID) is used to determine the sequence number for the reference signal, then the cell ID (cell ID closest/farthest to the serving cell ID) is not “an identity other than a cell identity of a cell”. In this case, the cell is a cell having a cell ID closest/farthest to the serving cell ID and the cell ID of the same cell (cell ID closest/farthest to the serving cell ID) is used to determine the sequence number.    
		Specification also discloses to determine path loss of each cell in the CoMP set and select a cell ID of a cell having the largest path loss (“an identity other than a cell identity of a cell”) to derive a sequence group number. Therefore, “an identity other than a cell identity of a cell” is the cell ID of a cell having the largest path loss. Claim does not define the cell (i.e. an identity other than a cell identity of a cell) and therefore, the cell can be a cell having the a cell”), the claimed “identity other than a cell identity of a cell” is not clear.
		Claims 2-4, 6-8 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 9 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 10-1214-16 depend upon claim 9 and thereby, are rejected for the reasons discussed above with respect to claim 9.

  Examiner’s comment
		It has been discussed above that the claim limitation (“an identity other than a cell identity of a cell”) is not defined properly. As a result, examiner can not determine how to apply the available prior arts to reject/allow the claims. Therefore, rejection/allowance of the claims can not be made on the basis of available prior arts.












Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473